DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because
the length is over 150 words  
the abstract contains legal phraseology such as “said”
the abstract contains reference numerals
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: paragraphs are not numbered.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "A system for associating two elements with walls" in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase “the conveyor of claim 1” in line 8 is indefinite because there is no reference to the conveyor in claim 1 as it is first claimed in claim 15. For examination purposes, the claim will read as referring to the system for associating two elements of claim 1.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “wherein it comprises two conveyors” in line 2 is indefinite due to the word “it.” For examination purposes, the claim will read as referring to the harvesting machine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Terbeek (US 2010/0139233 A1) in view of Muller (US 4,175,880 A).
Regarding claim 1, Terbeek teaches a system for associating two elements with walls (Conveyor system 120 associates buckets 150, Fig. 12), the system comprising:
two walls and at least two orifices formed in each of the walls to be aligned two-by-two when the walls are in a juxtaposed position (Walls 152 and 154 have orifices 166 and 164, respectively, Fig. 14).
While Terbeek teaches the orifices in the walls to be fixed with bolts, rivets, or other conventional connectors, Terbeek does not teach a mutual coupler comprising a pin and a hole on tabs to engage through holes in the walls. Muller teaches a system for associating two elements with walls, the system comprising a pair of tabs being operable to be arranged next to the aligned orifices respectively on one side of juxtaposed walls (Two binding strips 2 are arranged to fit through stringing holes 5, Fig. 1); and
a mutual coupler for coupling the tabs, the mutual coupler being adapted to be engaged through the aligned orifices in a position wherein the walls are plated between the tabs, the mutual coupler comprising a pin provided on one of the tabs and a hole provided on the other of the tabs, the pin and the hole being operable to be disposed respectively through and next to the aligned orifices when the tabs are arranged on either side of the juxtaposed walls, a pin of a tab being arranged to be irreversibly coupled within a hole of another tab in a position wherein the walls are plated between the tabs (Coupling mechanism includes rods 3, which fit within the holes of sleeves 4 through stringing holes 5 in the front and rear sides 1a and 1b and form a non-releasable interlock, col. 3 lines 15-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system for associating two elements of Terbeek with the coupler including a pin and hole provided on tabs as taught by Muller in order to provide a strong connection through the holes by simply coupling two tabs.
Regarding claim 2, the combination of Terbeek in view of Muller as set forth above further teaches wherein each pin comprises a head linked to the tab by a stem, the head being arranged to be snap fitted in a hole to accomplish the association of the walls (Rods 3 have a slight conicity 3’ (head) at the upper end with outer cross section below (stem) corresponding to sleeves 4, col. 3 lines 30-35 of Muller).
Regarding claim 3, the combination of Terbeek in view of Muller as set forth above further teaches wherein the head comprises a flexible structure which is elastically deformable between a free deployed and a constrained retracted state, the hole comprising a collar whereon the structure is retractable for allowing the head to pass through and is retained in the free deployed state upon the passage to ensure the snap fitting (Elongated slots 6 allow for spring action when external detents 7 engage detents 8 in the sleeves, col. 4 lines 20-30 of Muller). 
Regarding claim 6, the combination of Terbeek in view of Muller as set forth above further teaches wherein the hole is surrounded by a hollow sleeve, the sleeve forming a housing for receiving the pin coupled within the hole (Sleeves 4 receive the rods 3, Fig. 1 of Muller).
Regarding claim 7, the combination of Terbeek in view of Muller as set forth above further teaches wherein the tabs are identical (Two binding strips are of identical construction, Abstract of Muller).
Regarding claim 8, the combination of Terbeek in view of Muller as set forth above further teaches wherein each tab comprises at least a pin and at least a hole, the pins of each tab being arranged to be irreversibly coupled within a hole of each other tab in a position wherein the walls are plated between the tabs disposed head to tail (Binding strips 2 have at least a rod 3 and a sleeve 4 with a hole in a non-releasable interlock, Fig. 1 and col. 3 line 49 of Muller).
Regarding claim 9, the combination of Terbeek in view of Muller as set forth above further teaches wherein one of the tabs presents a coupler that is formed by a pin, and the other of the tabs presents a coupler that is formed by a hole (Binding strips 2 feature rods 3 and sleeves 4 aligned on opposite sides for coupling, Fig. 1 of Muller).
Regarding claim 10, the combination of Terbeek in view of Muller as set forth above further teaches wherein the tabs present a substantially rectangular geometry, a first and a second coupler being formed at respectively an end thereof (Binding strip 2 is rectangular, Fig. 2 of Muller).
Regarding claim 13, the combination of Terbeek in view of Muller as set forth above further teaches wherein in that the tabs are made in one piece in polymeric material (Binding strips 2 are rubber-like elastic resilient material, col. 3 lines 18-21 of Muller).
Regarding claim 14, the combination of Terbeek in view of Muller as set forth above further teaches wherein the tabs are made from polyamide (Binding strips 2 may be made of PVC or the like, col. 4 lines 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the binding strips made of PVC to be made of polyamide, which is a well-known alternative and to comply with agricultural regulations.
Regarding claim 15, the combination of Terbeek in view of Muller as set forth above does not teach a conveyor with a traction member to carry a plurality of buckets. Terbeek teaches a conveyor (Conveyor 120, Fig. 11) comprising:
an elongated traction member (Chains 170); and
a plurality of buckets that are arranged in a row on the traction member for forming a recovery belt on the traction member, each of the plurality of buckets comprising a flexible body with a pair of opposite walls extending transversely to a moving direction of the traction member, wherein the buckets are associated to one another by the conveyor of claim 1 for ensuring the sealing of the recovery belt (Buckets 150 with walls 152, 154, 156, and 158 are made of a lightweight plastic material that provides some flexibility and are connected to one another, [0045]-[0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system for associating two elements of Terbeek in view of Muller with the conveyor system as taught by Terbeek in order to use the fastening system to interlock the buckets and prevent separation.
Regarding claim 16, the combination of Terbeek in view of Muller as set forth above further teaches wherein the adjacent transverse walls are associated by two transversally spaced systems (Buckets 150 are associated by connectors through the holes 164 and 166, [0046] of Terbeek).
Regarding claim 17, the combination of Terbeek in view of Muller as set forth above further teaches wherein each bucket is made from a flexible polymeric material (Buckets 150 are made of a lightweight plastic material that provides some flexibility, [0046] of Terbeek).
Regarding claim 18, the combination of Terbeek in view of Muller as set forth above does not teach a harvesting machine with harvesting and recovery units. Terbeek teaches a harvesting machine comprising a motorized support structure which is movable along rows of plants, the structure comprising a harvesting unit for detaching fruits from the plants and a recovery unit for recovering the detached fruits, the recovery unit comprising at least one conveyor according to claim 15 (Harvester 100 includes chassis 102, beaters 104 for separating the fruits, and two sets of conveyors 120, Fig. 7 of Terbeek).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the conveyor of Terbeek in view of Muller with the harvester as taught by Terbeek in order to use the conveyor to convey harvested fruits without spilling.
Regarding claim 19, the combination of Terbeek in view of Muller as set forth above further teaches wherein it comprises two conveyors, the respective buckets thereof forming recovery belts that are arranged to imbricate into one another on at least a zone, so as to ensure a sealing between the conveyors at the imbrication zone (Harvester 100 includes two sets of conveyors 120 and buckets 350 are arranged to overlap, Figs. 7 and 20 of Terbeek).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Terbeek (US 2010/0139233 A1) in view of Muller (US 4,175,880 A) further in view of Racoillet et al. (US 2009/0313792 A1), hereinafter Racoillet.
Regarding claim 12, the combination of Terbeek in view of Muller as set forth above does not teach the tabs having a stiffening rib. Racoillet teaches a collar wherein the tabs comprise at least one stiffening rib (Tab 28 provided with stiffener ribs 48, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system for associating two elements of Terbeek in view of Muller with the stiffening rib as taught by Racoillet in order to provide increased strength and stiffness to the tab.

Allowable Subject Matter
Claims 4-5, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sano (US 8,316,514 B2) and Jhumra et al. (US 6,287,064 B1) both disclose trim clip fasteners that, in their unassembled conditions, could function the same way as the fasteners disclosed in application with pins that fit into holes disposed on the opposite side of a tab. Jarmain (US 6,267,226 B1) discloses a harvester with a bucket conveyor that prevents spills between the buckets. Ueno (US 6,047,447 A) discloses a device with a push-through head portion with a weak neck portion that breaks at a predetermined force.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/MATTHEW IAN NEAL/Examiner, Art Unit 3671